t c no united_states tax_court joseph b williams iii petitioner v commissioner of internal revenue respondent docket no filed date p filed a petition timely seeking redetermination of deficiencies in income_tax for and attempting to put at issue certain liabilities for which he received no notice from r p’s income_tax_liability for his potential liability for unassessed interest on asserted tax_liabilities and his liability for a so-called fbar penalty under u s c sec a r moved to dismiss in part as to the three liabilities not included in the deficiency_notice held the tax_court lacks jurisdiction to redetermine p’s income_tax_liability for liability for unassessed interest and liability for the fbar penalty david h dickieson for petitioner john c mcdougal for respondent opinion gustafson judge this matter is before us on respondent’s motion to dismiss for lack of jurisdiction and to strike as to the taxable_year as to interest and as to fbar foreign_bank_account_report penalties the motion petitioner objects the objection we shall grant the motion background by notice_of_deficiency dated date respondent determined deficiencies in petitioner’s through federal_income_tax along with penalties and additions to tax by the petition petitioner assigned error to those determinations we have jurisdiction to consider petitioner’s assignments of error the petition however also addresses three other matters that are the subject of respondent’s motion petitioner appears to seek relief as to the year the first year after the years that are the subject of the notice_of_deficiency he states that the tax periods involved in this petition are income taxes for emphasis added he seeks an abatement of any interest which may be assessed for certain periods on the deficiencies at issue here and he cites sec_6404 abatement of interest 1except as otherwise noted section references are to the internal_revenue_code u s c and rule references are to the tax_court rules_of_practice and procedure attributable to unreasonable errors and delays by the internal_revenue_service he discusses penalties imposed on him under u s c section for failure_to_file foreign bank account reports fbars disclosing swiss bank accounts the petition ends with a prayer that any_tax deficiency fbar penalty and or interest be abated discussion the tax_court is a court of limited jurisdiction we may therefore exercise jurisdiction only to the extent expressly provided by statute 66_tc_61 congress has not conferred jurisdiction on this court to consider the matters that are the subject of the motion tax_year in a case seeking redetermination of a deficiency jurisdiction depends on the issuance by the commissioner of a notice_of_deficiency sec_6212 sec_6214 the objection acknowledges that taxable_year is not included in the notice_of_deficiency because it is not the court does not have jurisdiction to determine petitioner’s tax_liability for taxable_year and we shall deem stricken from paragraph of the petition the reference to see rule the court may order stricken from any pleading any insufficient claim or any immaterial or impertinent matter cf fed r civ p f 120_tc_102 n interest this court has only limited jurisdiction to address issues related to statutory interest see 13_f3d_54 2d cir here petitioner invokes sec_6404 which authorizes the commissioner to abate the assessment of all or any part of such interest by implication petitioner invokes sec_6404 which authorizes this court in certain circumstances to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion however the petition seeks not an abatement of interest that has been assessed but rather an abatement of any interest which may be assessed emphasis added the remedy available under sec_6404 is for the commissioner to abate the assessment of interest emphasis added thus as this court has observed sec_6404 by its very terms does not operate until after there has been an assessment of interest 89_tc_352 as a result jurisdiction under sec_6404 for this court to review the commissioner’s determination 2the petition also states the sheer size of this potential interest liability mandates that any errors on its calculation be raised in this petition and addressed by the tax_court emphasis added under sec_6404 is lacking unless and until an assessment of interest has occurred and the secretary has mailed his final_determination not to abate such interest sec_6404 see rule 110_tc_20 petitioner seeks instead a preassessment review by this court which congress has not empowered the court to undertake rather the supreme court has characterized sec_6404 as a precisely drawn detailed statute that pre-empts more general remedies 127_sct_2011 quoting ec term of years trust v united_states u s ___ ___ 127_sct_1763 we therefore lack jurisdiction over the petition to the extent it seeks relief pertaining to interest and we shall deem stricken from the petition paragraph sec_5 and and the reference to interest in the prayer for relief fbar penalties the fbar penalties that the petitioner alleges have been imposed on him are authorized in title money and finance of the united_states_code not title_26 the internal_revenue_code the fbar provisions originated in the bank secrecy act publaw_91_508 84_stat_1114 and after the terrorist attacks of date congress directed in the usa patriot act that attempts should be made to improve compliance with these provisions title u s c sec_5314 authorizes the secretary_of_the_treasury to require a citizen_of_the_united_states to keep records and file reports when the citizen maintains a relation for any person with a foreign financial agency the secretary_of_the_treasury exercised that authority by requiring that citizens report their foreign bank accounts see c f_r sec dollar_figure and by ordering that the reports be made on forms to be filed with the internal_revenue_service irs see id sec_103 c - e section a of title provides for civil penalties for violations of the reporting requirements of sec_5314 and section b provides that the secretary_of_the_treasury may assess those penalties section b provides that the secretary may commence a civil_action to recover the penalty the secretary’s authority to assess the civil fbar 3see usa patriot act publaw_107_56 115_stat_272 the secretary_of_the_treasury shall study methods for improving compliance with the reporting requirements established in sec_5314 of title united_states_code and shall submit a report on such study to the congress by the end of the 6-month period beginning on the date of enactment of this act and each 1-year period thereafter penalties has been delegated to the irs see c f_r sec_103 g the petition states that such fbar penalties were imposed on the petitioner not specifying whether they have been assessed or merely proposed states that the irs appeals_office in baltimore upheld the imposition of the penalties urges that the appeals_office abused its discretion in so doing and asks this court to abate the fbar penalties we cannot do so the tax_court and its divisions shall have such jurisdiction as is conferred on them by this title ie title_26 and predecessor internal revenue statutes see sec_7442 petitioner does not point to any grant of jurisdiction to this court that would extend to fbar penalties and we find none the fbar penalties provided in title are nowhere made subject_to the deficiency procedures of title_26 see secs on which procedures the bulk of this court’s jurisdiction is predicated for certain taxes sec_6212 authorizes the commissioner to issue a notice_of_deficiency sec_6213 provides that the tax may not be assessed until such a notice has been issued and it provides that the assessment of the tax must be delayed pending a possible redetermination by the tax_court if the taxpayer files a timely petition with the court however under sec_6212 and sec_6213 such a notice_of_deficiency is to be sent in the case of a deficiency in respect of any_tax imposed by subtitle a income taxes or b estate_and_gift_taxes or chapter or in subtitle d miscellaneous excise_taxes by negative implication any other taxes--even if imposed in title 26--fall outside this court’s deficiency jurisdiction the same conclusion must be reached as to the fbar penalties imposed in title the secretary_of_the_treasury is authorized by u s c sec b to assess the fbar penalty no notice_of_deficiency is authorized by sec_6212 nor required by sec_6213 before that assessment may be made and the penalty therefore falls outside our jurisdiction to review deficiency determinations petitioner does not allege here that he received any notice_of_deficiency for the fbar penalties nor does he allege having 4for example the assessable_penalties provided under chapter ie within subtitle f procedure and administra- tion fall outside the deficiency_notice regime of sec_6212 to and thus fall outside this court’s deficiency jurisdiction see eg sec_6682 deficiency procedures not to apply sec_6703 deficiency procedures shall not apply with respect to the assessment or collection of the penalties provided by sec_6700 sec_6701 and sec_6702 115_tc_324 the tax_court does not have jurisdiction to redetermine liability for sec_6702 penalties 60_tc_977 trust fund recovery penalties under sec_6672 fall outside the tax court’s deficiency jurisdiction whether the tax court’s collection_due_process jurisdiction extends to the review of collection efforts directed to the assessable_penalties is a different question to which the answer is now affirmative in view of a amendment to sec_6330 see 130_tc_44 received any other notice that might confer jurisdiction on this court such as a notice pertaining to a lien under sec_6321 or to a levy under sec_6331 both of which are procedures applicable to any person liable to pay any_tax emphasis added such collection activities give rise to a notice and opportunity for a hearing under sec_6320 or sec_6330 both of which explicitly presume unpaid tax that notice may result in an agency determination that this court would then have jurisdiction to review in the lien and levy context see sec_6320 sec_6330 under sec_6330 this court’s authority to review irs collection activity depends on the commissioner’s prior issuance of such a notice_of_determination under sec_6330 see 114_tc_176 and in the absence of such a notice this court lacks jurisdiction to review the commissioner’s collection activity the statutes creating the collection_due_process procedures and the statutes creating the lien and levy collection mechanisms reviewed by those procedures all 5the lien created in sec_6321 arises only in the case of any_tax including any interest additional_amount addition_to_tax or assessable penalty together with any costs that may accrue in addition thereto emphasis added the assessable penalt ies referred to in sec_6321 are evidently those denominated as such in chapter subchapter_b assessable_penalties sections similarly collection by levy is authorized in sec_6331 only for any_tax and such further sum as shall be sufficient to cover the expenses of the levy emphasis added explicitly pertain to tax not to the fbar penalty that petitioner attempts to put at issue here petitioner does not allege that he received any notice_of_determination under sec_6320 or sec_6330 upholding any lien or proposed levy as to fbar penalties nor does he allege any_action whatsoever by the secretary leading toward the collection of the fbar penalty the tax_court has no jurisdiction to review the secretary’s determination as to petitioner’s liability for fbar penalties as a result respondent’s motion must be granted and we shall deem stricken from the petition paragraph sec_5 and and the reference to fbar penalty in the prayer for relief to reflect the foregoing an appropriate order will be issued 6the definition of the word tax in sec_6320 sec_6321 sec_6330 and sec_6331 is broadened by sec_6665 to include addi- tions to the tax additional_amounts and penalties provided by this chapter ie ch secs but we are aware of no statute that would expand tax as used in the lien and levy statutes in title_26 to include the fbar penalty of title the collection mechanism authorized in the fbar statute itself is not lien or levy but a civil_action to recover a civil penalty u s c sec b
